UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4904


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL T. MONAHAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00010-JFA-1)


Submitted:   November 22, 2010            Decided:   December 23, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Winston D. Holliday, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel T. Monahan appeals his conviction and sentence

entered after he pled guilty to mail fraud, in violation of 18

U.S.C.    § 1341   (2006).     The   Government      seeks    to   enforce    the

appeal    waiver   contained   in    the   plea    agreement    and   moves    to

dismiss the appeal.      Having found that Monahan voluntarily and

knowingly entered into the plea agreement and that the appeal

waiver was enforceable, we deferred action on the Government’s

motion until receipt of the briefs in order to determine whether

Monahan raised any issues that fell outside the scope of the

appeal waiver.      Having received the briefs and considered the

issues,    we grant the motion to dismiss the appeal as to those

issues within the scope of the appeal waiver.                  With regard to

the remaining issue raised by Monahan, we affirm the conviction

and sentence.

            Monahan’s   plea    agreement         contained    the    following

waiver of his appellate rights:

     The Defendant is aware that 18 U.S.C. § 3742 and 28
     U.S.C. § 2255 afford every defendant certain rights to
     contest a conviction and/or sentence.    Acknowledging
     those rights, the Defendant, in exchange for the
     concessions made by the Government in this Plea
     Agreement, waives the right to contest either the
     conviction or the sentence in any direct appeal or
     other    post-conviction   action,    including    any
     proceedings under 28 U.S.C. § 2255. This waiver does
     not apply to claims of ineffective assistance or
     prosecutorial misconduct.



                                      2
Monahan’s claims that the district court erred in determining

for     sentencing      purposes       the       amount        of     loss,    imposing        a

sentencing enhancement for use of sophisticated means and not

understanding the discretion it had at sentencing, are within

the scope of the appeal waiver.                    Because we are enforcing the

appeal waiver, we dismiss the appeal as to those issues.

               Monahan’s      claim    that       counsel       was     ineffective          for

having him enter a plea agreement that he claims was invalid is

not ready for review.             While this claim falls outside the scope

of    the     appeal    waiver,     claims       of    ineffective           assistance      of

counsel generally are not cognizable on direct appeal.                                  United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                                 Rather, to

allow       for    adequate   development         of     the        record,    a    defendant

generally must bring his claims in a 28 U.S.C.A. § 2255 (West

Supp. 2010) motion.           Id.; United States v. Hoyle, 33 F.3d 415,

418 (4th Cir. 1994).           However, ineffective assistance claims are

cognizable         on   direct     appeal        if      the        record     conclusively

establishes          ineffective       assistance.                   United        States    v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.         Because    the    record    does         not      conclusively         establish

Monahan’s         counsel   was   ineffective,         we      will     not    review       this

claim.

               Accordingly,       we   grant       the      Government’s           motion     to

dismiss as to those issues within the scope of the appeal waiver

                                             3
and affirm the conviction and sentence.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                             DISMISSED IN PART;
                                               AFFIRMED IN PART




                                  4